SANBORN, Circuit Judge.
This suit came here upon a demurrer to a bill in equity presented by John A. Sands, a homesteader, to obtain a decree that the title under the patent to the land in his possession, which had been issued to Elmira Knepper as a bona fide purchaser from the Sioux City & St. Paul Railroad Company, under the fourth section of the act of March 3, 1887, for the adjustment of land grants (24 Stat. 557, c. 376 [U. S. Comp. St. 1901, p. 1596]), is held by him in trust for the complainant. The court below overruled the demurrer, and rendered a decree for the relief sought by the complainant. A technical objection to that decree was once made in this court upon the ground that the bill did not clearly show that the patent had been issued. But its issue to Elmira Knepper was subsequently conceded, and the case was submitted to this court for decision under that admission. The crucial question in the case, viz., “Could Elmira Knepper be esteemed a purchaser in good faith or a bona fide purchaser of the land in controversy, within the meaning of the fourth section of the adjustment act of March 3, 1887, as against John A. Sands, in view of the acts of Congress, of the acts of the Legislature of the state of Iowa, and of the open possession of the land by Sands on June 21, 1887, when Elmira Knepper purchased?” was certified by this court to the Supreme Court, and that question has been answered in the negative. Knepper v. Sands, 194 U. S. 476, 24 Sup. Ct. 744, 48 L. Ed. 1083. It would be a futile task to repeat here the laws and the facts which condition this question. They are recited at length in the opinion of the Supreme Court to which reference has been made, and the decision embodied in that opinion leaves nothing for the consideration of this court. The decree below is accordingly affirmed, on the authority of that decision.